DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 4, 8-9 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Gao et al (WO 2017164184 A1) referred to herein as ‘Gao’.
Regarding Claim 1, Gao discloses the formation of an aerogel composite (Example 3). This reads on Claim 1, in which a method for producing an aerogel, is disclosed. Further, Gao discloses the formation of a sol using an acid catalyst and a silicon compound (such as 
Regarding Claim 4, this claim recites the same limitations as Claim 1, and is thus rejected in the same way. See Claim 1 rejection
Regarding Claim 8, the prior art discloses the limitations of Claim 1 as shown above.  Further, Gao discloses that monoalkyltrialkoxysilane, a silane monomer, may be present in the hydrolysis step (Col 17, line 23) and may be comprised in the sol composition 5 parts by mass or more (Col 20, lines 43-48).
Regarding Claim 9, this claim recites the same limitations as Claim 1, and is thus rejected in the same way. See Claim 1 rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claim 2-3, 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al (WO 2017164184 A1) referred to herein as ‘Gao’.
Regarding Claim 2, the prior art discloses the limitations of Claim 1 as shown above.  Further, while Gao does disclose the use of a silane oligomer, it is silent regarding the preferred molecular weight of the silane oligomer; however, one of ordinary skill in the art would find it obvious to determine the molecular weight corresponding to the number of silane oligomer units that would produce the desired aerogel characteristics.
Regarding Claim 3, the prior art discloses the limitations of Claim 1 as shown above.  Further, while Gao does disclose alkyl groups on the silane oligomer (Claim 1) it is silent regarding the mass percentages of such groups with respect to the silane oligomer; however, one of ordinary skill in the art would find it obvious to determine the mass percentages of such groups that would produce the desired aerogel characteristics.
Regarding Claim 5, this claim recites the same limitations as Claim 2, and is thus rejected in the same way. See Claim 2 rejection.
Regarding Claim 6, this claim recites the same limitations as Claim 3, and is thus rejected in the same way. See Claim 3 rejection.
Regarding Claim 7, the prior art discloses the limitations of Claim 1 as shown above.  Further, while Gao is silent regarding the preferred molecular weight of the silane oligomer, one of ordinary skill in the art would find it obvious to determine the amount of silane oligomer to be present in the sol generation step that would produce the desired aerogel characteristics.

Response to Arguments
Applicant’s arguments with respect to Claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN EDWARD LACLAIR whose telephone number is (571)272-1815. The examiner can normally be reached M-Th, 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E.L./            Examiner, Art Unit 1738                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736